               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Brian Dale Bowers,                    )     C/A No.: 1:19-876-TMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )        ORDER AND NOTICE
                                       )
 Captain Marvin Nix,                   )
                                       )
                   Defendant.          )
                                       )

      Brian Dale Bowers (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint against Captain Marvin Nix (“Defendant”),

alleging a violation of constitutional rights. Pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the

undersigned is authorized to review such complaints for relief and submit

findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff filed this complaint concerning the conditions of his

confinement at the Pickens County Detention Center (“PCDC”). [ECF No. 1].

Plaintiff claims there is black mold and overcrowding at PCDC, claims his

future health is in jeopardy, and requests monetary damages. Id.
II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under

28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,

                                       2
the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although the court must liberally construe a pro se complaint, the United

States Supreme Court has made it clear that a plaintiff must do more than

make conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S.

662, 677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as

true, to state a claim that is plausible on its face, and the reviewing court

need only accept as true the complaint’s factual allegations, not its legal

conclusions. Iqbal, 556 U.S. at 678‒79.

      Plaintiff’s complaint does not contain any factual allegations of

constitutional   wrongdoing    or   discriminatory    actions   attributable   to

Defendant. Accordingly, Plaintiff’s civil rights claim should be summarily

dismissed. See Leer v. Murphy, 844 F.2d 628 (9th Cir. 1988) (noting

“[s]weeping conclusory allegations against a prison official will not suffice”;




                                        3
an inmate must set forth specific facts as to each individual defendant’s

participation).

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by April 11, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no

legal effect.”) (citation and internal quotation marks omitted). If Plaintiff files

an amended complaint, the undersigned will conduct screening of the

amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an

amended complaint or fails to cure the deficiencies identified above, the

undersigned will recommend to the district court that the claims be

dismissed without leave for further amendment.

      IT IS SO ORDERED.



March 28, 2019                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        4
